Citation Nr: 0012426	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for skin disorders 
(scarring on lower legs due to leech bites and seborrheic 
dermatitis on face, chest and scalp), to include as a 
residual of exposure to herbicide agents (Agent Orange) 
(claimed as actinic damage and actinic keratosis).


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission of Mississippi


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  His service records indicate that he served in 
Vietnam from August 1970 to August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
January 1999, and following completion of the requested 
development, the case was returned to the Board for further 
appellate review of the issue listed on the title page.


FINDINGS OF FACT

1.  The evidence reflects that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

2.  There is no competent medical evidence linking any 
currently diagnosed medical condition to exposure to 
herbicide agents used in Vietnam, nor is there any medical 
evidence showing a nexus between treatment and diagnosis of 
any skin condition provided in the post service period and 
any incident or event of the veteran's military service.


CONCLUSION OF LAW

The claim of service connection for skin disorders, to 
include as residuals of exposure to herbicide agents used in 
Vietnam, is not well grounded and there is no further 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations Governing Well-Grounded Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") concluded in 
Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Law and Regulations Pertaining to Agent Orange Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(e) (1999).  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) as amended by 61 
Fed. Reg., No. 217, 57,586-57,589 (Nov. 7, 1996).

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under § 3.309(e) requires that such diseases shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6) (ii) as amended by 61 Fed. Reg. No. 217, 57586-
57589.  The presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.  See 
VA Notice, Diseases Not Associated with Exposure to Certain 
Herbicide Agents, dated November 2, 1999 (64 Fed. Reg. No. 
211, 59232-59243).

Notwithstanding the foregoing, the Board notes that a 
veteran-claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds that 
the holding in Combee is applicable to the facts in this 
case.  Service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service department personnel records indicate that the 
veteran was stationed in the Republic of Vietnam from August 
1970 to August 1971.  His military occupational specialty 
during his Vietnam tour was "rifleman" and his Department 
of Defense Form 214 reflects that he was awarded the Combat 
Infantryman Badge.  Service medical records disclose that he 
returned to the continental United States after spending his 
first five months in Vietnam whereupon he was hospitalized in 
January and February 1971 for treatment of anorexia, 
recurrent, non-bloody vomiting and nervousness.  While 
hospitalized in February 1971, it was noted that he had 
several superficial sores on both lower legs which were 
described as residual of jungle rot experienced while in 
Vietnam.  This condition was not further evaluated or 
diagnosed during this hospitalization, which ended on 
February 22, 1971.  It appears that he returned to Vietnam to 
finish his one-year tour of duty.  No further treatment or 
evaluation for the lower leg sores or any other skin 
condition is noted by the balance of the service medical 
records, and although the veteran reported a history of 
"boils" on his discharge examination in September 1971, no 
pertinent abnormalities were reported or identified on this 
examination.

The evidence in the claims file shows no medical treatment in 
post service era for any of the above-cited conditions (sores 
on lower legs and boils) between 1971 and 1997.  In 
connection with his original claim for a skin disorder, filed 
in July 1997, the veteran indicated that he was seeking 
service connection for injury to his legs from water leeches, 
with the injury occurring in 1970.  According to the report 
of a VA skin examination in November 1997:

[The veteran] had old scars on his lower 
legs, anteriorly and posteriorly, which 
he states were caused by leeches in 
Vietnam.  He stated this occurred in 1971 
and earlier.  He has had seborrheic 
dermatitis on his face, chest and scalp 
since 1971 approximately.  He states this 
may itch and may make sores.  On the back 
of his hands and the backs of his distal 
forearms, he's got some actinic damage 
and early actinic keratoses.  He states 
these started shortly after being in 
Vietnam in the early 1970s.

In a December 1997 letter, the veteran wrote that he had 
sores on his scalp and leech bites on his legs that resulted 
from being in Vietnam.  He also indicated that a Dr. Charles 
in Newman Grove, Nebraska, had examined his scalp, and had 
told him that he had a fungus from Vietnam.

VA outpatient treatment reports reflect that the veteran saw 
a dermatologist in November 1998.  He was noted to have 
actinic skin changes, and the dermatologist prescribed 
medication.

In January 1999, the Board remanded this issue for additional 
development of relevant evidence.  The veteran signed a 
release for VA to request treatment records dated in 1975 
from Dr. Charles in Newman Grove, Nebraska; but he did not 
respond to the RO's requests for an address for Dr. Charles.  
The RO also requested that the veteran indicate whether he 
had applied for disability benefits from the Social Security 
Administration (SSA), but he did not respond to this inquiry 
as well.

On VA examination in February 1999, the veteran reported that 
during service leeches had bitten his legs.  He reported that 
his legs had scars and itching.  He reported that a skin 
disorder affecting his scalp, chest, and ears had begun in 
1971.  He reported that the condition itched severely, and 
that he sometimes rubbed it until it bled.  The examiner 
indicated that the veteran had sebopsoriasis on the scalp, 
chest, and ears, and some actinic damage, most evident on the 
dorsum of the hands and arms.  The examiner did not observe 
any disorder upon close examination of the veteran's lower 
legs.  In response to the request for an opinion regarding 
the etiology of the veteran's skin disorders, the examiner 
stated:

I'm not aware that sebopsoriasis is 
associated with any contact in Vietnam.  
Most people (dermatologist) feel that 
seborrheic dermatitis or psoriasis is 
genetically predisposed.  There are 
certain things that may worsen this such 
as stress or it gets worse with lack of 
sun.  I can find no direct evidence or 
suggestion that this was caused by the 
service.

On the basis of the relevant facts in this case, the Board 
concludes the veteran's claim of service connection for skin 
disorders, to include as residuals of exposure to herbicide 
agents used in Vietnam, is not well grounded.  It is not 
shown by the objective evidence of record that the skin 
conditions noted during service resulted in a chronic 
disability as a skin disorder was not found on the separation 
examination of September 1971.  Thus, there is no medical 
evidence of record which shows that he had a chronic skin 
disease during service.  Further, there is no competent 
evidence showing continuity of symptomatology of any skin 
disorder treated during service related to the problems he 
currently experiences with his skin.  As mentioned above, the 
medical opinion obtained in connection with the February 1999 
VA examination did not relate any current disorder to the 
veteran's military service, to include exposure to Agent 
Orange.  The Court has clearly stated that showing either a 
chronic disease in service or continuity of symptomatology 
after service requires a medical opinion to connect a 
veteran's current complaints with an injury or disease 
sustained in service.  Savage, 10 Vet. App. at 497-98.  In 
this case, there is neither contemporaneous evidence of 
chronic disabilities of the skin in service nor is there 
medical evidence showing continuity of related symptomatology 
after service.

Moreover, although it is likely that the veteran was exposed 
to herbicide agents during his Vietnam-era service, there is 
no objective evidence which competently shows that any of the 
skin disorders treated during service is among any of the 
presumptive Agent Orange diseases listed under 38 C.F.R. 
§ 3.309(e) or which shows that these conditions are a 
chloracne or other acneform disease consistent with exposure 
to Agent Orange.  No medical evidence of record affirmatively 
links any condition he currently has to presumed exposure to 
Agent Orange.  38 C.F.R. § 3.307(d); see supra Beausoleil, 
8 Vet. App. at 464.

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim well grounded.  Caluza, 7 Vet. App. 498 (1995).  The 
Board has considered his contentions on appeal, and while as 
a combat-veteran, he is entitled to relaxed evidentiary 
standards for establishing in-service incurrence under 38 
U.S.C.A. § 1154(b), but, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service - the nexus requirement, which 
must be established by competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
this regard, the Board accepts his accounts of sores from 
leech bites in the lower legs and having had boils in 
service, but his lay assertions offered for purposes of his 
claim for benefits simply will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  Id.  In this 
case, there is no medical evidence linking any current 
disability of the skin to his military service, and 
therefore, the claim is not well grounded.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claim 
plausible or possible.  38 U.S.C.A. § 5107(a); see Grottveit 
at 92, Tirpak, at 610-11; and Murphy, 1 Vet. App. at 81.

Additional Matters

Where the veteran has not met the burden of presenting a 
well-grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application if on notice that relevant 
evidence exists or may be obtainable.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. 69 (1995).  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996) (obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).
Nothing in the record suggests the existence of any relevant 
evidence that might render plausible the claim that is not 
currently well grounded based on the "nexus" requirement.  
Evidentiary development matters ordered by the Board's remand 
of January 1999 were completed to the extent possible, and, 
as a result, it does not appear that any additional records 
will be forthcoming from private sources or the SSA.  The 
veteran did not respond to the RO's request to provide the 
necessary information to obtain any records from Dr. Charles 
and no reply was received to the inquiry regarding an SSA 
claim or award.  It should be added that the veteran has not 
provided other indicia as to how any additional but 
unavailable records would pertain to this claim.  Hence, no 
further development action is deemed necessary at this time.

Regarding the analysis of this case on the issue discussed 
above, the Board acknowledges that it decided the present 
appeal on a different legal basis than the RO did.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the veteran has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations.  The Board merely concludes 
that with respect to the issue of service connection, the 
veteran did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza v. Brown, 7 Vet. App. 498 (1995).  The result 
is the same.



............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

The veteran having failed to submit a well-grounded claim, 
entitlement to service connection for skin disorders, to 
include as residuals of exposure to herbicide agents used in 
Vietnam, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

